Case 1:20-cv-00684-ALC Document 1-5 Filed 01/24/20 Page 1 of 2




                    Gelber
                   Exhibit 2
         Case 1:20-cv-00684-ALC Document 1-5 Filed 01/24/20 Page 2 of 2




                                                         December 11, 2019
VIA EMAIL AND
CERTIFIED MAIL

Alexi Marotta
Calder Foundation
207 West 25th Street, 12th Fl.
New York, NY 10001

       Re:     Documents related to our client’s purchase of Pour Vilar from Artcurial
Dear Ms. Marotta:
        I represent Robert Preslier and I write with respect to his purchase of a Calder sculpture—
Pour Vilar—from Artcurial. As you may be aware from a letter sent by his French counsel on
June 17, 2019, we are currently in a dispute with Artcurial in connection with their sale of Pour
Vilar to Mr. Preslier, at an auction, in May 2010. We believe that Artcurial misrepresented the
date the sculpture was created in connection with that sale. We write because we have questions
concerning our dispute with Artcurial, and we believe that you are best suited to provide documents
and information with respect to these matters. We hope that you will voluntarily provide
information. If you do not voluntarily cooperate, we would need to file an application with the
United States District Court for the Southern District of New York to obtain a subpoena for the
documents we seek. Your voluntary compliance is appreciated.
       We request the following documents:
       1. Any documents and communications between the Calder Foundation and Artcurial
          about Pour Vilar.
       2. Any documents and communications reflecting the archive number of Pour Vilar.
       3. Any communications between the Calder Foundation and any other parties (including
          but not limited to Artcurial), regarding the creation date of Pour Vilar.
       4. We understand that you dated the creation of Pour Vilar to 1965 in your 2017
          communications with Christie’s. Please provide all documents and communications
          between the Calder Foundation and Christie’s about Pour Vilar, including but not
          limited to those that relate to the date of creation and provenance.
        We respectfully request your response to these queries by no later than December 18, 2019,
so as to avoid the need for filing any court action. Please reach out to me at 212-227-4743, or
zgelber@gelbersantillo.com to discuss. This letter is without waiver of any rights.

                                                         Very truly yours,



                                                         R. Zachary Gelber
                                                   th
                 Gelber & Santillo PLLC, 347 West 36 Street, Suite 805, New York, NY 10018
                                     Tel: 212-227-4743 Fax: 212-227-7371
